On Rehearing.
Fenner, J.
Upon a re-examination of this case, we are satisfied that, in determining the duty of the defendants with reference to the *781framing of their statement of debts in their composition proceedings, we have committed error. The composition act of 1874, after providing that the composition should be binding only on the creditors “whose names and addresses, and the amounts of the debts due to whom, are shown in the statement of the debtor,” adds the provision that, when a debt arises on a bill or note, if the debtor shall be ignorant of the holder, he shall be required to state the date, amount, date of maturiy, to whom payable, and any other particulars within Ms knowledge, “and the insertion of such particulars shall be deemed a sufficient description by the debtor in respect to such debt.”
These requirements have been fully complied with by the defendants in their statement or schedule. The debt due plaintiff arose on a negotiable note, of which Payne, Denegre & Co., whose name is placed on the statement, were the original payees, and there is no evidence to show that, at the time of filing or producing of said statement, defendants were not ignorant of the then holder. This suit, subsequently filed, in which, for the first time, plaintiff appeared as such holder, did not have the effect to annul proceedings based upon such statement; nor did it impose upon defendants the duty of amending such statement under penalty of nullity. The answer of defendants informed the plaintiff that the composition proceeding was pending, and that his debt was placed upon the statement filed, quite as fully as the plaintiff’s petition informed defendants that he was the owner of the debt.
There was no necessity, in law or reason, for defendants to amend their statement, made in strict accordance with law, for the' mere purpose of apprising plaintiff of a fact of which their answer to his suit fully informed him.
In any event, defendants’ certificate of protection should have operated to stay the action until the termination of the composition proceedings, which were not completed even at the date of the judgment herein.
The granting of such stay is the judgment which should have been rendered.' U. S, R. S. | 5100.
It is, therefore, ordered that our former decree herein be annulled and set aside; and it is now ordered, adjudged and decreed that the judgment appealed from be avoided and reversed, and that this cause be remanded to the lower court with instructions to stay all further proceedings therein until the determination of the court in bankruptcy on the question of discharge under the composition proceedings or in bankruptcy; plaintiff and appellee to pay costs of this appeal.